Citation Nr: 0917302	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits 
calculated in the amount of $5,235.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to September 
1981.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 determination of the Committee 
on Waivers and Compromises (Committee) of the VA Regional 
Office (RO) in Salt Lake City, Utah.  

The Veteran testified in support of this claim during a 
hearing held by telephone with a representative of the RO's 
finance team in January 2006.  Contrary to the 
representative's assertion expressed in an Appellant's Brief 
dated April 2009, there is no hearing request still pending.  
Rather, during the telephone contact, the Veteran agreed to 
this type of hearing in lieu of the one he initially 
requested by written statement received at the RO in November 
2005.  He did so based on the fact that he lives several 
hours from the RO, where he would have had to drive if the RO 
had not offered the telephone hearing.  Since then, in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
March 2006, he indicated that he did not want a Board 
hearing.  


FINDINGS OF FACT

1.  The overpayment of VA compensation benefits calculated in 
the amount of $5,235.00 is not due to the Veteran's fraud, 
misrepresentation or bad faith.

2.  The Veteran, not VA, is at fault for the creation of the 
debt.

3.  Recovery of the overpayment would not defeat the purpose 
or objective for which the benefits were intended.

4.  Waiver of recovery of the overpayment would result in the 
Veteran's unjust enrichment.

5.  The Veteran did not relinquish a valuable right or change 
his position in reliance on the erroneously paid benefits.

6.  Recovery of the overpayment would not deprive the Veteran 
and his family of basic necessities.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA compensation 
benefits, calculated in the amount of $5,235.00, is not 
precluded by law and recovery of that overpayment would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has held, however, that the 
VCAA
is inapplicable to claims filed under Chapter 53 of Title 38 
of the United States Code, which includes claims for waiver 
of recovery of indebtedness due VA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The provisions of the VCAA and 
its implementing regulation are not, therefore, applicable to 
the Veteran's claim.

II.  Analysis of Claim

The basic facts of this case are not in dispute.  The Veteran 
began receiving VA compensation benefits in 1981 at the 10 
percent rate.  By rating decision dated August 1995, the RO 
increased the evaluations assigned two of the Veteran's 
service-connected disabilities, thereby resulting in a 
combined disability rating increase.  Due to this increase, 
the Veteran became eligible to claim additional benefits for 
dependents.  By letter dated in September 1995, the RO 
informed the Veteran of this fact and indicated that, to 
receive such benefits, he had to submit certain documents.  
The Veteran then complied and in response, by letter dated in 
November 1996, the RO informed the Veteran that, in his 
compensation award, it was including additional benefits for 
his spouse, effective from December 1, 1996.  In this notice 
letter, the RO advised the Veteran to tell VA immediately if 
there was any change in the number or status of his 
dependents and that any failure to do so quickly would result 
in an overpayment that would have to be repaid.  

In February 2005, the RO received a VA Form 21-686c 
(Declaration of Status of Dependents) from the Veteran, which 
showed that he had divorced the spouse for which he was 
receiving additional benefits on June 12, 1998 and married 
another woman on March 4, 1999.  Based on this information, 
the RO adjusted the Veteran's compensation award to reflect 
the changes in dependency; specifically, it removed the 
Veteran's former spouse from his award, effective 
retroactively, from July 1, 1998, and added his current 
spouse to his award, effective from February 1 2005, when the 
Veteran notified VA of the changes.  This action resulted in 
an overpayment of VA compensation in an amount of $5,235.00.  
The Veteran does not dispute the creation or amount of this 
overpayment.  The question is thus whether the Veteran is 
entitled to a waiver of recovery of this overpayment.

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in January 2006, the Veteran was not aware of the 
requirement to notify VA of his divorce and subsequent 
marriage.  Allegedly, he knew that he had to notify the 
Department of the Army of changes in his dependent status, 
but was never informed by VA of its similar requirement.  He 
asserts that he never received the aforementioned letters 
notifying him that he was receiving additional benefits for 
his spouse.  He claims that his former spouse was vindictive 
and mentally ill and destroyed the letters because they 
represented a threat to her.  The Veteran alternatively 
asserts that he and his family would experience undue 
financial hardship if  he were expected to repay the debt 
caused by the overpayment.

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.963(a) (2008).  In this case, there is no indication of 
record that the Veteran intentionally mislead VA by failing 
to report his 1998 divorce and 1999 marriage.  Rather, his 
assertion that he had no knowledge of his responsibility to 
do so appears credible.  The Board thus finds that the 
overpayment did not result from the Veteran's fraud, 
misrepresentation or bad faith.  Based on this finding, 
waiver of the recovery of that overpayment is not precluded 
under the provisions of 38 U.S.C.A. § 5302(c).

The remaining issue is whether recovery of the overpayment 
would be against the principles of equity and good conscience 
as defined in 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2008).  The standard of "equity and good 
conscience" is to be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
elements to be considered when applying the standard include: 
the fault of the debtor, the fault of VA, whether collection 
would deprive the debtor and his family of basic necessities, 
whether recovery would nullify the objective for which 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
debtor relinquished a valuable right or changed his position 
by reason of having relied on the erroneous benefits.  38 
C.F.R. § 1.965(a).

As previously indicated, the Veteran's assertion that he had 
no knowledge of his responsibility to inform VA of his 1998 
divorce and 1999 marriage appears credible.  However, just 
because the Veteran did not know of his responsibility in 
this regard does not mean that he should not have known.  
Rather, he should have read his award letter, sent in 
November 1999, which clearly outlined this responsibilities 
with regard to the award.  The Board acknowledges the 
Veteran's contention that he did not receive this letter, but 
notes that there is nothing in the record to support this 
assertion of non-receipt.  The letter was sent to the Veteran 
at the address that was of record with VA at that time.  
Absent clear and convincing evidence to the contrary, public 
officials, including postal personnel who are responsible for 
mailing VA documents, are presumed to have discharged their 
duty, see Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), 
and a mere statement by a veteran of "non-receipt" of such a 
document, by itself, does not constitute "clear evidence to 
the contrary" to rebut the presumption of regularity of 
administrative notice.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  In light of the foregoing, the Board finds 
that the Veteran was at fault for creation of the 
overpayment.

The Board also finds that VA was not at fault in the creation 
of the overpayment.  The RO paid the Veteran additional 
benefits for his spouse until it learned of the 1998 divorce, 
at which time it quickly amended the Veteran's award to 
reflect the reported changes in dependents.  

With regard to the remaining elements for consideration, the 
evidence discloses that the Veteran admittedly received VA 
compensation benefits to which he was not entitled.  
Therefore, recovery of the overpayment would not defeat the 
purpose or objective of the benefits, which was to provide 
for the Veteran's former spouse who, as of the June 1998 
divorce, no longer qualified as a dependent spouse, and, 
being such a large amount, would result in the Veteran's 
unjust enrichment.  

The evidence does not disclose that the Veteran relinquished 
a valuable right or incurred a legal obligation as a result 
of his reliance on the additional benefits.  More likely, he 
used the mistakenly issued benefits for other purposes, 
including to pay his monthly debts.  By so doing, he simply 
shifted debt to an alternative creditor, VA.

As to the element of financial hardship, the Veteran's 
Financial Status Report dated in January 2006 shows a 
combined (Veteran and spouse) monthly income of $3,936.  It 
also shows expenses of $4,871, some of which are for basic 
necessities, including rent of $2,406.28, food of $350.00, 
and utilities and heat of $340.00, which total $3,096.28.  
Other living expenses, including fuel for vehicles, house, 
auto and trailor, insurance, telephone, direct television and 
Verizon total $559.72.  Monthly payments on installment 
contracts for a 5th wheel trailor, Discover, MBNA and 
Trendwest total $1,212.00.  His reported assets include 
automobiles valued at $67,028 (1999 Dodge pickup, 2004 Jeep 
Liberty and a 5th wheel trailor), and real estate valued at 
$340,231.60. 

These figures establish that the Veteran's monthly income 
exceeds his monthly expenses for basic necessities.  Even 
assuming the fuel, insurance and telephone, which total 
$456.72, also constitute basic necessities, the income still 
exceeds the monthly expenses.  A significant portion of the 
Veteran's monthly expenses relate to non-necessities, such as 
payments on consumer debt and vehicles/trailor.  These debts 
are due no greater consideration than the debt due VA.  Based 
on these facts, the Board finds that recovery of the 
overpayment would not deprive the Veteran and his family of 
basic necessities.

Having considered the aforementioned elements collectively 
and having accorded greater weight to the elements of fault 
and financial ability to repay the debt, the Board concludes 
that recovery of the overpayment of $5,235.00 would not be 
against the principles of equity and good conscience.  The 
evidence thus supports a waiver of recovery of that 
overpayment. 


ORDER

A waiver of recovery of an overpayment of VA compensation 
benefits, calculated in the amount of $5,235.00, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


